Name: Decision No 1/93 of the EEC-Sweden Joint Committee of 22 January 1993 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the Harmonized System, Annex III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: European construction;  international affairs;  beverages and sugar;  international trade;  Europe
 Date Published: 1993-11-18

 Avis juridique important|21993D1118(02)Decision No 1/93 of the EEC-Sweden Joint Committee of 22 January 1993 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the Harmonized System, Annex III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 283 , 18/11/1993 P. 0029 - 0030DECISION No 1/93 OF THE EEC-SWEDEN JOINT COMMITTEE of 22 January 1993 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the Harmonized System, Annex III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation (93/593/EEC)THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as 'Protocol 3`, and in particular Article 28 thereof, Whereas the Joint Declaration annexed to Decision No 1/88 of the EEC-Sweden Joint Committee provides for a review of the changes made to the rules of origin as a result of the introduction of the Harmonized System where the alterations result in a situation prejudicial to the interest of the sectors concerned; whereas it also provides for the substance of the rules of origin concerned to be restored as it was before Decision No 1/88; Whereas the rules of origin applicable to liqueurs and other spirituous beverages, containing added sucrose, invert sugar, eggs and egg yolk, of HS heading ex 2208, as established by Decision No 1/88 of the EEC-Sweden Joint Committee, should be amended to restore the substance of this rule as it was before the introduction of the Harmonized System, HAS DECIDED AS FOLLOWS: Article 1 The heading and relevant rules in the list annexed to this Decision shall replace the corresponding heading and rules in the list in Annex III to Protocol 3 to the EEC-Sweden Agreement. Article 2 This Decision shall apply with effect from 1 January 1988. Done at Brussels, 22 January 1993. For the Joint Committee The President L. ANELL ANNEX >TABLE>